Allowable Subject Matter
Claims 1-18 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  historical data comprising: one or more process variables; a process speed; and a target variable; pre-processing the historical data to provide a pre-processed data set, the pre- processing comprising aligning the target variable to the one or more process variables to provide an aligned dataset; and training a machine learning model on the pre-processed dataset.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456